John Zullo appeals from a judgment of a single justice of this court denying his petition for relief under G. L. c. 211, § 3. Zullo commenced an action in the small claims session of the District Court against his former attorney and law firm. Judgment entered for the defendants. Zullo’s petition sought relief from that judgment. We have repeatedly stated that a plaintiff who chooses to proceed in the small claims session waives the right to appeal from any adverse judgment, and likewise is not entitled to invoke this court’s extraordinary power of general superintendence in lieu of an appeal to compel review of the judgment. See Tessema v. Nextel Sys. Corp., 451 Mass. 1007, *10101007-1008 (2008); Stevenson v. Mackey, 450 Mass. 1014, 1015 (2007); Pan-dey v. Ware Div. of the Dist. Court Dep’t, 412 Mass. 1002, 1003 (1992) (“by choosing to pursue their claim as plaintiffs in the small claims session, the plaintiffs waived their right to appeal from any adverse rulings . . . [and] where the plaintiffs chose to pursue the small claims procedure which is ‘not exclusive but an alternative to the formal procedure of the District Court,’ ... the single justice was warranted in refusing to grant relief under G. L. c. 211, § 3”). As in each of those cases, the single justice here was warranted in declining to grant extraordinary relief.
John F. Zullo, pro se.
Josef C. Culik for the defendants.

Judgment affirmed.